                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

BOBBY R. HEPSTALL, etc.,          )
                                  )
   Plaintiff,                     )
                                  )
v.                                )         CIVIL ACTION NO. 18-0163-JB-MU
                                  )
HUMANA HEALTH PLAN, INC., et al., )
                                  )
   Defendants.                    )

                                        ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. Accordingly, it is hereby ORDERED that Plaintiff’s renewed motion to

remand (Doc. 56) is GRANTED, and this case is REMANDED to the Circuit Court of

Clarke County, Alabama.

      DONE this 15th day of May, 2019.




                                  s/JEFFREY U. BEAVERSTOCK
                                  UNITED STATES DISTRICT JUDGE
